          Case 8:18-cv-00883-PWG Document 74 Filed 05/15/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                  Southern Division

                                                *
AMERICAN ACADEMY OF
 PEDIATRICS, et al.,                            *

      Plaintiffs,                               *

v.                                              *          Case No.: PWG-18-883

FOOD AND DRUG                                   *
  ADMINISTRATION, et al.
                                                *
      Defendants.
                                                *
*     *       *       *      *       *      *       *      *       *      *       *      *     *

                                           ORDER

      For the reasons stated in the Memorandum Opinion issued this same day, it is, this 15th

day of May, 2019, hereby ORDERED that

      1. Plaintiffs’ Motion for Reconsideration, ECF No. 63, IS GRANTED;

      2. The parties’ cross-motions, ECF Nos. 31 and 36, ARE REOPENED;

      3. Defendants’ Motion to Dismiss or, in the Alternative, for Summary Judgment, treated

           as a motion for summary judgment, ECF No. 36, IS DENIED;

      4. Plaintiffs’ Motion for Summary Judgment, ECF No. 31, IS GRANTED;

      5. The FDA’s August 2017 Guidance IS VACATED;

      6. Plaintiffs will submit additional briefing regarding a remedy, as discussed in the

           Memorandum Opinion, in fifteen pages or less, within fourteen days of the date of this

           Memorandum Opinion;
       Case 8:18-cv-00883-PWG Document 74 Filed 05/15/19 Page 2 of 2



      7. Defendants will have fourteen days to respond, in fifteen pages or less, and Plaintiffs

         will have five business days to reply, in ten pages or less.




                                                                   /S/
                                                            Paul W. Grimm
                                                            United States District Judge


lyb




                                               2
